Title: George Mercer’s Orders, 25 December 1755
From: Washington, George
To: 



Essex.
Winchester December 25th 1755.

It is Colonel Washington’s Orders, that Ensigns Polson and Thompson, Corporals McDonald and Broughton, do immediately go in pursuit of Sergeant Campbell and two men who deserted last night; and use all possible means to apprehend and bring them back. As an encouragement for apprehending them, the Colonel promises a reward of twenty-shillings for each of them, to the two Corporals.

G:M. Aid de camp


N:B. That two of the above Deserters were brought in by John Rins; and a certificate given him, to entitle him to the reward by Law, for apprehending, and securing Deserters.


G:W.
 
After Orders.
It is Colonel Washingtons Orders, that all the Recruits now in this town, except those belonging to the Troop of Light Horse, be under the command of Captain Bell; and that Ensign Thompson act as his Subaltern, until further Orders. The commanding Officers of Companies to give in an exact return to the Commissary to-morrow morning, at 9 O’Clock, of their men, signed by themselves.

The Recruits, belonging to the Troop of Light Horse, to be in Town to-morrow morning, by nine o’clock, and to be drawn up with those under the command of Captain Bell, and have the Articles of War read to them. The Commissary is to deliver out, at ten o’clock to-morrow, three days provision to all the Recruits, agreeable to the returns which he shall receive, signed by the Officers.
As two of the Deserters, mentioned in the morning Orders, are brought in by some country people; those Orders are countermanded.
Any Soldier who shall desert, though he return again, shall be hanged without mercy.
No Soldier, upon any pretence whatsoever, is to go more than a mile, (without leave) from the Town. Any Soldier taken, beyond that distance, will be treated as a Deserter. All orders relating to the men, are constantly to be read to them by an Officer of the Company. The Roll of each Company to be called by a commissioned Officer, morning, noon and night; and a Return of the absent or disorderly to be given in to the commanding Officer of the Regiment.

N:B. The other Deserter was apprehended and brought in by Thomas Waters, a Planter; and a certificate given to entitle him to the Reward.

